 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00060-LJO-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   GABRIEL CORTEZ,                                    DATE: December 3, 2018
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Shiela K. Oberto
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on December 3, 2018.

21          2.     By this stipulation, defendant now moves to continue the status conference until February

22 4, 2019, and to exclude time between December 3, 2018, and February 4, 2019, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes several written reports, as well as audio and video recordings. All of this discovery has

26          been either produced directly to counsel and/or made available for inspection and copying.

27                 b)      Counsel for defendant desires additional time to review the discovery, explore

28          defenses, and discuss potential resolution with the government.


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1               c)      Counsel for defendant believes that failure to grant the above-requested

 2        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 3        into account the exercise of due diligence.

 4               d)      The government does not object to the continuance.

 5               e)      The parties believe that they are close to a resolution and anticipate setting the

 6        matter for a change of plea before the District Court prior to February 4, 2019.

 7               f)      Based on the above-stated findings, the ends of justice served by continuing the

 8        case as requested outweigh the interest of the public and the defendant in a trial within the

 9        original date prescribed by the Speedy Trial Act.

10               g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11        et seq., within which trial must commence, the time period of December 3, 2018 to February 4,

12        2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14        of the Court’s finding that the ends of justice served by taking such action outweigh the best

15        interest of the public and the defendant in a speedy trial.

16 ///

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: November 27, 2018                                 MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ JEFFREY A. SPIVAK
 9                                                            JEFFREY A. SPIVAK
                                                              Assistant United States Attorney
10

11
     Dated: November 27, 2018                                 /s/ MURDOCH WALKER
12                                                            MURDOCH WALKER
13                                                            Counsel for Defendant
                                                              GABRIEL CORTEZ
14                                                            (Approved by telephone
                                                              11/27/18)
15

16

17
                                                      ORDER
18

19          After careful review of the most recent stipulation to continue the status conference set for
20 December 3, 2018, as well as the entire procedural history of this case, the parties' request to continue

21
     the status conference is DENIED.
22
            The stated reason for the continuance is defense counsel’s desire for “additional time to review
23
     the discovery, explore defenses, and discuss potential resolution with the government.” The
24

25 Court has serious concerns about the lack of progress toward a resolution of this matter and notes that

26 this defendant was indicted and the case was filed on March 22, 2018—more than eight months ago.

27 The Court also notes that there have been four status conferences in this case.

28
            The parties shall meet and confer before the status conference set for December 3, 2018, and

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
     shall be agree on a mutually agreeable trial date that allows defense counsel sufficient time to conduct
 1

 2 additional investigation and for the parties to engage in plea negotiations.

 3

 4 IT IS SO ORDERED.

 5
     Dated:    November 28, 2018                                  /s/   Sheila K. Oberto             .
 6                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
      PERIODS UNDER SPEEDY TRIAL ACT
